Name: Decision of the EEA Joint Committee No 125/1999 of 30 September 1999 amending Annex XXII (company law) to the EEA Agreement
 Type: Decision
 Subject Matter: accounting;  business organisation;  economic policy
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(25)Decision of the EEA Joint Committee No 125/1999 of 30 September 1999 amending Annex XXII (company law) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0046 - 0048Decision of the EEA Joint CommitteeNo 125/1999of 30 September 1999amending Annex XXII (company law) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XXII to the Agreement was amended by Decision No 9/94 of the EEA Joint Committee of 8 July 1994(1).(2) Several references in Directives listed in Annex XXII to the Agreement to the denomination of companies in Norway need to be updated as a consequence of the introduction, with effect from 1 January 1999, of specific legislation in Norway for private companies in accordance with the new Companies Act No 44 of 13 June 1997 and the new Public Companies Act No 45 of 13 June 1997.(3) Several references in Directives listed in Annex XXII to the Agreement to the denomination of companies in Iceland need to be updated as a consequence of the introduction, with effect from 1 January 1995, of specific legislation in Iceland for private companies in accordance with the Act Respecting Public Limited Companies, No 2/1995, see Act 137/1994, and the Act Respecting Private Limited Companies, No 138/1994.(4) The adaptations to the first Council Directive 68/151/EEC(2), the second Council Directive 77/91/EEC(3), the third Council Directive 78/855/EEC(4), the fourth Council Directive 78/660/EEC(5), the seventh Council Directive 83/349/EEC(6) and the twelfth Council Directive 89/667/EEC(7) made by Chapter XI(A) of Annex I to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded(8) are to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1Annex XXII to the Agreement shall be amended as follows:1. The following indent shall be added in point 1 (first Council Directive 68/151/EEC), point 2 (second Council Directive 77/91/EEC), point 3 (third Council Directive 78/855/EEC) and point 6 (seventh Council Directive 83/349/EEC):"- 1 94 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1)."2. The following indent shall be inserted before the last indent (Council Directive 94/8/EC) in point 4 (fourth Council Directive 78/660/EEC):"- 1 94 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1)."3. The following shall be inserted in point 9 (twelfth Council Directive 89/667/EEC) before the adaptations:", as amended by:- 1 94 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1)."4. The words "Austria, Finland, Iceland, Norway and Sweden" in the provision under the heading "TRANSITION PERIODS" shall be replaced by "Iceland and Norway".5. All entries for Austria, Finland and Sweden, including the provisions, in point 1 (first Council Directive 68/151/EEC), point 2 (second Council Directive 77/91/EEC), point 3 (third Council Directive 78/855/EEC), point 4 (fourth Council Directive 78/660/EEC), point 6 (seventh Council Directive 83/349/EEC) and point 9 (twelfth Council Directive 89/667/EEC) shall be deleted.6. The entries "(o) in Iceland:", "(p) in Liechtenstein:" and "(q) in Norway:" in point 4 (fourth Council Directive 78/660/EEC), adaptation (b), and point 6 (seventh Council Directive 83/349/EEC) shall become "(p) in Iceland:", "(q) in Liechtenstein:" and "(r) in Norway:" respectively.7. The provisions in the entries for Norway in point 1 (first Council Directive 68/151/EEC), point 4 (fourth Council Directive 78/660/EEC), adaptation (a) and point 6 (seventh Council Directive 83/349/EEC) shall be replaced by "aksjeselskap, allmennaksjeselskap".8. The provisions in the entries for Norway in point 2 (second Council Directive 77/91/EEC) and point 3 (third Council Directive 78/855/EEC) shall be replaced by "allmennaksjeselskap".9. The word "almenningshlutafÃ ©lag" in the entries for Iceland in point 1 (first Council Directive 68/151/EEC), point 4 (fourth Council Directive 78/660/EEC), adaptation (a) and point 6 (seventh Council Directive 83/349/EEC) shall be replaced by "hlutafÃ ©lag".10. The provisions in the entries for Iceland in point 2 (second Council Directive 77/91/EEC) and point 3 (third Council Directive 78/855/EEC) shall be replaced by "hlutafÃ ©lag".Article 2The texts of the adaptations to the first Directive 68/151/EEC, the second Directive 77/91/EEC, the third Directive 78/855/EEC, the fourth Directive 78/660/EEC, the seventh Directive 83/349/EEC and the twelfth Directive 89/667/EEC made by Chapter XI(A) of Annex I to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 October 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.It shall apply from 1 January 1999.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 234, 8.9.1994, p. 17.(2) OJ L 65, 14.3.1968, p. 8.(3) OJ L 26, 31.1.1977, p. 1.(4) OJ L 295, 20.10.1978, p. 36.(5) OJ L 222, 14.8.1978, p. 11.(6) OJ L 193, 18.7.1983, p. 1.(7) OJ L 395, 30.12.1989, p. 40.(8) OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 1.